                  Case 19-12122-KG             Doc 51       Filed 09/30/19         Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            ) Chapter 11
                                                                  )
FOREVER 21, INC., et al.,1                                        ) Case No. 19-12122 (KG)
                                                                  )
                                   Debtors.                       ) (Joint Administration Requested)
                                                                  )

                       NOTICE OF HEARING ON FIRST DAY MOTIONS


         PLEASE TAKE NOTICE that on September 29, 2019 (the “Petition Date”), the

above-captioned debtors and debtors in possession (collectively, the “Debtors”) each filed a

voluntary petition for relief under chapter 11 of title 11 of the United States Code,

11 U.S.C. §§1011532 (the “Bankruptcy Code”), with the Clerk of the United States Bankruptcy

Court for the District of Delaware. The Debtors are continuing to operate their business and

manage their affairs as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

         PLEASE TAKE FURTHER NOTICE that, together with their chapter 11 petitions, on

the Petition Date, the Debtors also filed the following applications and motions set forth below

(collectively, the “First Day Motions”).               A hearing to consider the First Day Motions

(the “First Day Hearing”) will be held on October 1, 2019, at 2:00 p.m. (prevailing Eastern

Time), before the Honorable Mary F. Walrath,2 at the United States Bankruptcy Court for the



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
    Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21
    Retail, Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the
    Debtors’ service address is: 3880 N. Mission Road, Los Angeles, California 90031.
2
    Because the Honorable Kevin Gross is unavailable on Oct. 1, 2019, the Honorable Mary F. Walrath will be
    hearing first day matters as indicated above.
               Case 19-12122-KG        Doc 51       Filed 09/30/19   Page 2 of 5



District of Delaware (the “Court”), located at 824 North Market Street, 5th Floor, Courtroom No.

4, Wilmington, Delaware 19801.

                     First Day Administrative Motions and Application

       1.     First Day Declaration. Declaration of Jonathan Goulding, Chief Restructuring
              Officer of Forever 21, Inc., in Support of Chapter 11 Petitions and First Day
              Motions [Docket No. 23].

       2.     Joint Administration Motion. Debtors’ Motion Seeking Entry of an Order
              (I) Directing Joint Administration of Their Related Chapter 11 Cases and
              (II) Granting Related Relief [Docket No. 2].

       3.     Prime Clerk 156(c) Retention Application.          Debtors’ Application for
              Appointment of Prime Clerk LLC as Claims and Noticing Agent [Docket No. 6].

       4.     Creditor Matrix Motion. Debtors’ Motion Seeking Entry of an Order
              Authorizing the Debtors to (I) File a Consolidated List of Creditors in Lieu of
              Submitting a Separate Mailing Matrix for Each Debtor, (II) File a Consolidated
              List of the Debtors’ Fifty Largest Unsecured Creditors, (III) Redact Certain
              Personal Identification Information for the Debtors’ Employees, and
              (IV) Granting Related Relief [Docket No. 8].

                          First Day Motion Pertaining to Financing

       5.     DIP Financing Motion. Debtors’ Motion Seeking Entry of Interim and Final
              Orders (I) Authorizing the Debtors to Obtain Postpetition Financing,
              (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and
              Providing Superpriority Administrative Expense Status, (IV) Granting Adequate
              Protection to the Prepetition ABL Secured Parties, (V) Modifying the Automatic
              Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief
              [Docket No. 24].


       6.     Motion to Seal DIP Fee Letters. Debtors’ Motion for Entry of an Order
              Authorizing the Debtors to Redact Certain Portions of the Fee Letters Related to
              the DIP Facilities [To Be Filed].

                    First Day Motions Pertaining to Business Operations

       7.     Utilities Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders
              (I) Determining Adequate Assurance of Payment for Future Utility Services,
              (II) Prohibiting Utility Providers From Altering, Refusing, or Discontinuing
              Utility Services, (III) Establishing Procedures for Determining Adequate
              Assurance of Payment, (IV) Authorizing Certain Fee Payments for Services
              Performed, (V) Requiring Utility Providers to Return Deposits for Utility Services
              No Longer in Use, and (VI) Granting Related Relief [Docket No. 7].



                                                2
      Case 19-12122-KG       Doc 51       Filed 09/30/19   Page 3 of 5



8.    NOL Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders
      (I) Approving Notification and Hearing Procedures for Certain Transfers of and
      Declarations of Worthlessness with Respect to Common Stock and (II) Granting
      Related Relief [Docket No. 9].

9.    Taxes Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders
      (I) Authorizing the Payment of Certain Prepetition Taxes and Fees and
      (II) Granting Related Relief [Docket No. 10].

10.   Wages Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders
      (I) Authorizing the Debtors to (A) Pay Prepetition Employee Wages, Salaries,
      Other Compensation, and Reimbursable Employee Expenses and (B) Continue
      Employee Benefits Programs and (II) Granting Related Relief [Docket No. 11].

11.   Cash Management Motion. Debtors’ Motion Seeking Entry of Interim and
      Final Orders (I) Authorizing the Debtors to (A) Continue to Operate Their Cash
      Management System, (B) Honor Certain Prepetition Obligations Related Thereto,
      (C) Maintain Existing Business Forms, and (D) Continue to Perform
      Intercompany Transactions, (II) Granting Administrative Expense Status to
      Postpetition Intercompany Balances, and (III) Granting Related Relief
      [Docket No. 13].

12.   Customer Programs Motion. Debtors’ Motion Seeking Entry of Interim and
      Final Orders (I) Authorizing the Debtors to Maintain and Administer Their
      Existing Customer Programs and Honor Certain Prepetition Obligations Related
      Thereto and (II) Granting Related Relief [Docket No. 15].

13.   Sell-Down Motion. Debtors’ Motion Seeking Entry of an Order Establishing a
      Record Date for Notice and Sell-Down Procedures for Trading in Certain Claims
      Against the Debtors’ Estates [Docket No. 16].

14.   Critical Vendors. Debtors’ Motion Seeking Entry of Interim and Final Orders
      (I) Authorizing the Debtors to Pay Prepetition Claims of (A) Critical Vendors,
      (B) Foreign Vendors, and (C) 503(b)(9) Claimants and (II) Granting Related
      Relief [Docket No. 17].

15.   Lien Claimant Motion. Debtors’ Motion Seeking Entry of Interim and Final
      Orders (I) Authorizing the Debtors to Pay Prepetition Claims of (A) Lien
      Claimants and (B) Import [and Export] Claimants, and (II) Grant Related Relief
      [Docket No. 18].

16.   Insurance Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders
      (I) Authorizing the Debtors to (A) Pay Their Obligations Under Insurance
      Policies Entered into Prepetition, (B) Continue to Pay Brokerage Fees,
      (C) Renew, Supplement, Modify, or Purchase Insurance Coverage, (D) Continue
      to Pay Workers’ Compensation Coverage Fees, (E) Maintain the Surety Bonds,
      and (F) Honor the Terms of the Financing Agreement and Pay Premiums
      Thereunder, and (II) Granting Related Relief [Docket No. 20].



                                      3
               Case 19-12122-KG         Doc 51       Filed 09/30/19   Page 4 of 5



       PLEASE TAKE FURTHER NOTICE that copies of the First Day Motions can be

obtained through the Court’s website at www.deb.uscourts.gov, referencing Case No. 19-12122

(KG), by accessing the Debtors’ restructuring website at http://cases.primeclerk.com/Forever21,

or by calling the Debtors’ restructuring hotline at (877-510-9565).

       PLEASE TAKE FURTHER NOTICE that any and all objections to the First Day

Motions may be made at the First Day Hearing.



                           [Remainder of page intentionally left blank]




                                                 4
             Case 19-12122-KG     Doc 51    Filed 09/30/19    Page 5 of 5




Dated: September 30, 2019       /s/ Laura Davis Jones
Wilmington, Delaware            Laura Davis Jones (DE Bar No. 2436)
                                James E. O’Neill (DE Bar No. 4042)
                                Timothy P. Cairns (DE Bar No. 4228)
                                PACHULSKI STANG ZIEHL & JONES LLP
                                919 North Market Street, 17th Floor
                                P.O. Box 8705
                                Wilmington, Delaware 19899-8705 (Courier 19801)
                                Telephone:    (302) 652-4100
                                Facsimile:    (302) 652-4400
                                Email:        ljones@pszjlaw.com
                                              joneill@pszjlaw.com
                                              tcairns@pszjlaw.com

                                -and-

                                Joshua A. Sussberg, P.C. (pro hac vice admission pending)
                                Aparna Yenamandra (pro hac vice admission pending)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:    (212) 446-4800
                                Facsimile:    (212) 446-4900

                                -and-

                                Anup Sathy, P.C. (pro hac vice admission pending)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle Street
                                Chicago, Illinois 60654
                                Telephone: (312) 862-2000
                                Facsimile:     (312) 862-2200

                                Proposed Co-Counsel for the Debtors and Debtors in
                                Possession
